Citation Nr: 0601103	
Decision Date: 01/13/06    Archive Date: 01/19/06

DOCKET NO.  04-15 916	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to an increased rating for tenosynovitis of the 
right Achilles tendon, currently evaluated as 10 percent 
disabling.  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Fussell, Counsel




INTRODUCTION

The veteran had verified active service from August 1967 to 
January 1974.  He had 5 years of prior active service.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a December 2003 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Oakland, 
California.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

At the July 2005 videoconference hearing before the 
undersigned Veterans Law Judge the veteran testified that he 
had had a VA examination which he believed had taken place in 
December 2003.  While a report of a VA rating examination 
conducted in September 2003 is on file, no report of a VA 
examination in December 2003 is on file.  So, the RO should 
clarify whether the veteran was formally examined for rating 
purposes in December 2003 and, if so, any report of that 
examination should be associated with the claim file.  

The veteran further testified that he periodically received 
private treatment from an unidentified podiatrist.  So, the 
RO should request clarifying information as to the dates and 
places of such treatment and all such treatment records 
should be associated with the claim file.  

Also, the veteran testified that he was receiving VA 
treatment for the disability at issue.  Accordingly, all VA 
outpatient treatment (VAOPT) records not yet on file should 
be obtained and associated with the claim file.  

Lastly, since the last VA examination for rating purposes was 
in September 2003, more than 2 years ago, the veteran should 
be afforded an up-to-date VA rating examination.  

Accordingly, the case is remanded to the RO for the following 
actions:  

1.  The RO should clarify whether the veteran was 
formally examined for rating purposes in December 
2003 and, if so, any report of that examination 
should be associated with the claim file.  

2.  All VAOPT records of the veteran not yet on 
file should be obtained and associated with the 
claim file.  

3.  Ask the veteran to specify the dates and 
places of all non-VA treatment for the disability 
at issue since 1977.  With respect to any such 
records that are not on file, request that he 
complete and return the appropriate releases 
(VA Form 21-4142s) for the medical records of each 
private care provider.  

Upon receipt of the appropriate releases, request 
all private treatment records indicated, if any, 
and associate all received with the file.  If any 
request for private treatment records is 
unsuccessful, notify the veteran appropriately.  
38 U.S.C.A. § 5103A(b)(2) (West 2002); 38 C.F.R. 
§ 3.159(e) (2004).  

*This should include, but is not limited to, 
requesting that the veteran submit copies of all 
records in his possession that he has not 
previously submitted. 

4.  Schedule the veteran for an appropriate VA 
medical examination to assess the severity of his 
service-connected tenosynovitis of the right 
Achilles tendon.  

The claims folder is to be made available to the 
examiner, and the examiner is asked to indicate 
that he or she has reviewed the claims folder.  
All necessary testing should be done, to include 
specifically range of motion studies (measured in 
degrees, with normal range of motion specified 
too), and the examiner should review the results 
of any testing prior to completion of the 
examination report.  

The examiner should determine whether there is 
weakened movement, premature/excess fatigability, 
or incoordination and, if feasible, these 
determinations should be expressed in terms of the 
degree of additional range of motion loss due to 
such factors.  The examiner should express an 
opinion as to whether pain significantly limits 
functional ability during flare-ups or when the 
joint is used repeatedly over a period of time.  
This determination also should be portrayed, if 
feasible, in terms of the degree of additional 
range of motion loss due to pain on use during 
flare-ups.  

Send the claims folder to the VA examiner for a 
review of the veteran's pertinent medical history.  
The examination report must confirm that the 
claims folders were reviewed, and the rationale 
for all diagnoses and opinions expressed should be 
discussed.  

If no opinion can be rendered, an explanation 
should be set forth.  

The examination report should be completely 
legible.  If an examination form is used to guide 
the examination, the submitted examination report 
must include the questions to which answers are 
provided.  

5.  Thereafter, review the claims file.  If any 
development is incomplete, or if the examination 
report does not contain sufficient information, 
take corrective action before readjudication.  38 
C.F.R. § 4.2 (2004); Stegall v. West, 11 Vet. 
App. 268 (1998). 

6.  Thereafter, readjudicate the claim.  If the 
benefit sought on appeal remains denied, prepare a 
Supplemental Statement of the Case (SSOC) and send 
it to the appellant and representative.  Also 
provide an appropriate period of time to respond.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
further action until he is further informed.  No inference 
should be drawn regarding the final disposition of the claims 
as a result of this action.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
WARREN W. RICE, JR.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).
 
 
 
 

